DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-3, 5-10, and 12 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 11, 12 filed 2/25/2022, with respect to the rejection(s) of claim(s) 1 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. 2017/0182985  (Dai).

Specification
The objection to the specification has been withdrawn.

Drawings
The submitted drawing have fixed the problems associated with Figures 1,3,and 4.  The objection to Figs. 1, 3, and 4 has been withdrawn.
Claim Objections
Claim 8 objected to because of the following informalities:  “the created driving profile” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Rejection of claims 1-3, 5, 10, and 12 under §101 has been withdrawn. 

Claim Rejections - 35 USC § 112
Rejection of claim 4 under §112 has been rendered moot by its cancellation. The objection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Pub. 2017/0182985  (Dai).
As for claim 1, Dai teaches a backend for a hazard detection system, the backend comprising (Fig. 2): a processor (Fig. 2 processor 210 processor 222); and a memory in communication with the processor, the memory storing a set of instructions, (Fig. 2, memory 214 and memory 220) wherein the set of instructions, when accessed and executed by the processor, cause the processor to (fig. 6) receive vehicle and/or driver data from a sensor associated with a first vehicle,([0020]) evaluate the received vehicle and/or driver data, use the evaluation as a basis for detecting a hazard to road traffic, ("...consider the scenario in which a first vehicle 506 detects a loss of traction in a particular location. A processor device in the first vehicle 506 may determine that the loss of traction is likely due to a patch of ice or a sheet of water covering the road at that location. In some embodiments, the processor device may determine an outside temperature (via a thermometer in communication with the processor device) in order to determine whether the hazard is caused by ice on the road or whether the vehicle hydroplaned on water."[0054])
wherein the vehicle and/or driver data from the first vehicle include at least one datum selected from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation:  (“In accordance with at least some embodiments, the input sensors 106 included in the vehicle system may comprise any device capable of collecting data related to one or more vehicle conditions and reporting the data ( or a processed form of the data) to the processor device. Some non-limiting examples of an input sensor may include an accelerometer, a camera, a microphone, a thermometer, a speedometer, a humidity sensor, a tire pressure gauge, a pressure sensor, or any other suitable sensing device."[0022])
wherein the detected hazard is selected from the group consisting of: wild animals, black ice, fog, heavy snow, heavy rain, a fallen tree, an oil slick, wet leaves, a queue, roadworks, articles on the road, and playing children; and wherein a display unit of the first vehicle or the second vehicle displays the information about the detected hazard sent from the backend to a driver. ("For example, a hazard may be a patch of ice or water that exposes the vehicle to loss of traction, and subsequently to a potential accident...In some non-limiting examples, a hazard may include a slippery road surface, a traffic jam or other sudden slowing of traffic, a curve in the road, debris in the road, or any other suitable impediment to driving." (underlining added, [0016]).  “In some embodiments, the processor device 302 may provide, according to the mitigation strategy, a warning signal to an output device 308. The output device may be configured to display, or otherwise present, a message included in the warning signal. For example, the output device may comprise a speaker and the warning signal may include an audio notification. In another example, the output device may comprise a display device and the warning signal may include a visual notification.” ([0044]))
As for claim 6, Dai teaches a vehicle for a hazard detection system, the vehicle comprising (Figs. 1, 2): a sensor; (Fig. 1 Input sensors 106; Fig. 2 input sensors 212) a transmitting/receiving unit (Fig. 1 Output devices 110 and Antenna 112) ; and a display unit ("In accordance with at least some embodiments, the output devices 110 included in the vehicle system may comprise any device capable of providing a notification to an operator of a vehicle. In some embodiments, the output devices 110 may include a speaker and the notification may be provided as an audio notification. In some embodiments, the output devices may include a display device and the notification may be provided as a visual notification. For example, the notification may be provided as text and/or an image on a display screen of the display device."[0024]); wherein the sensor captures vehicle and/or driver data from the vehicle (Fig. 1 Input sensors 106; Fig. 2 input sensors 212); the transmitting/receiving unit sends the vehicle and/or driver data to a backend and receives information about a detected hazard from the backend (Fig. 2; See process in Fig. 3); the display unit displays the information about the detected hazard sent from the backend to a driver of the vehicle (Fig. 3; warning signal sent to output device 308. Output device displaying information to driver [0024]);
wherein the detected hazard is selected from the group consisting of: wild animals, black ice, fog, heavy snow, heavy rain, a fallen tree, an oil slick, wet leaves, a queue, roadworks, articles on the road, and playing children. ("For example, a hazard may be a patch of ice or water that exposes the vehicle to loss of traction, and subsequently to a potential accident...In some non-limiting examples, a hazard may include a slippery road surface, a traffic jam or other sudden slowing of traffic, a curve in the road, debris in the road, or any other suitable impediment to driving." underlining added, [0016])
As for claim 9, Dai teaches a hazard detection system for detecting hazards in road traffic, (Fig 2) the system comprising: a processor (Fig. 2 processor 210 processor 222); 
wherein the set of instructions, when accessed and executed by the processor, cause the processor to: "Programmatic code for an application or module utilized in the implementation of at least some embodiments may be stored and executed from the memory 214 of processor device 204." [0028] (fig. 6) [0035]
receive vehicle and/or driver data from a vehicle, evaluate the received vehicle and/or driver data, use the evaluation as a basis for detecting a hazard in road traffic, ("...consider the scenario in which a first vehicle 506 detects a loss of traction in a particular location. A processor device in the first vehicle 506 may determine that the loss of traction is likely due to a patch of ice or a sheet of water covering the road at that location. In some embodiments, the processor device may determine an outside temperature (via a thermometer in communication with the processor device) in order to determine whether the hazard is caused by ice on the road or whether the vehicle hydroplaned on water."[0054]) and send the information about the detected hazard to the vehicle or to a second vehicle to warn about the hazard; (Fig. 2: Hazard data is stored in database in Service Provider Computer and is sent out to other vehicles; see Figs. 5, 6)
and wherein the vehicle comprises: a sensor capturing vehicle data and/or driver data related to the first vehicle (Fig. 1 input sensor 106), a transmitting/receiving unit sending the vehicle data and/or the driver data to the processor and configured to receive data from the processor, (Fig. 1 output devices 110 and antenna 112)  and a display unit configured to display data received from the processor: (display mentioned in [0024])
wherein the detected hazard is selected from the group consisting of: wild animals, black ice, fog, heavy snow, heavy rain, a fallen tree, an oil slick, wet leaves, a queue, roadworks, articles on the road, and playing children. ("For example, a hazard may be a patch of ice or water that exposes the vehicle to loss of traction, and subsequently to a potential accident...In some non-limiting examples, a hazard may include a slippery road surface, a traffic jam or other sudden slowing of traffic, a curve in the road, debris in the road, or any other suitable impediment to driving." underlining added, [0016]).
As for claim 10, Dai teaches a method for alerting a driver of detecting hazards in road traffic, the method comprising: capturing vehicle and/or driver data using a vehicle and/or driver data capture apparatus of a vehicle; (detection of data using sensors [0030]) sending the captured vehicle and/or driver data from a transmitting/receiving unit to a backend; (Fig. 2 showing transmission. Also: "In some embodiments, values associated with input from one input sensor may only be provided to the service provider computer 206 upon determining that a value associated with input from a second input sensor is above (or below) a threshold value. In some embodiments, values obtained from an input sensor may be provided to a service provider computer upon determining that the values are abnormal. In some embodiments, values associated with input an input sensor may be provided to the service provider upon receiving a request for the value from the service provider."[0030]; Also: "In embodiments in which one or more of the modules are included at the service provider, the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider."[0040]) receiving the sent vehicle and/or driver data at the backend (see above);
evaluating the sent vehicle and/or driver data using the backend; detecting hazards on the basis of the evaluation; ("...the memory 220 may include an operating system 226 and one or more application programs or services for implementing the features disclosed herein including at least a module for tracking vehicle location data (vehicle tracking module 228) and/or a module for identifying a potential hazard and generating a mitigation strategy (hazard assessment module 230).")
and sending, using the backend, information about the detected hazard to the first vehicle or a second vehicle; (hazards are saved in a database Fig. 2 232  and are sent out to other vehicles; see Fig. 5 and explanation in [0052]-[0053])
wherein the vehicle and/or driver data from the first vehicle include at least one datum selected from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation; (List of sensors:" Some non-limiting examples of an input sensor may include an accelerometer, a camera, a microphone, a thermometer, a speedometer, a humidity sensor, a tire pressure gauge, a pressure sensor, or any other suitable sensing device."[0022]. An example of a hazard for which velocity has definitely been provided to the service provider is the curve as outlined in [0046] )
and displaying the information about the detected hazard sent from the backend to a driver using a display associated with the first vehicle or the second vehicle; (Fig. 3; warning signal sent to output device 308. Output device displaying information to driver [0024])
wherein the detected hazard is selected from the group consisting of: wild animals, black ice, fog, heavy snow, heavy rain, a fallen tree, an oil slick, wet leaves, a queue, roadworks, articles on the road, and playing children. (“For example, a hazard may be a patch of ice or water that exposes the vehicle to loss of traction, and subsequently to a potential accident...In some non-limiting examples, a hazard may include a slippery road surface, a traffic jam or other sudden slowing of traffic, a curve in the road, debris in the road, or any other suitable impediment to driving.” (underlining added, [0016]))
As for claim 12, Dai also teaches a computer-readable non-transitory medium [0057] storing a set of instructions, the set of instructions, when executed by a processor, causing the processor to perform a method comprising: [0057]
capturing vehicle and/or driver data using a vehicle and/or driver data capture apparatus of a vehicle; (detection of data using sensors [0030]) sending the captured vehicle and/or driver data from a transmitting/receiving unit to a backend; (Fig. 2 showing transmission. Also: "In some embodiments, values associated with input from one input sensor may only be provided to the service provider computer 206 upon determining that a value associated with input from a second input sensor is above (or below) a threshold value. In some embodiments, values obtained from an input sensor may be provided to a service provider computer upon determining that the values are abnormal. In some embodiments, values associated with input an input sensor may be provided to the service provider upon receiving a request for the value from the service provider."[0030]; Also: "In embodiments in which one or more of the modules are included at the service provider, the processor device 204 may transmit information obtained from the input sensors to the service provider computer 206 to be processed by the service provider."[0040]) receiving the sent vehicle and/or driver data at the backend (see above);
evaluating the sent vehicle and/or driver data using the backend; detecting hazards on the basis of the evaluation; ("...the memory 220 may include an operating system 226 and one or more application programs or services for implementing the features disclosed herein including at least a module for tracking vehicle location data (vehicle tracking module 228) and/or a module for identifying a potential hazard and generating a mitigation strategy (hazard assessment module 230).")
and sending, using the backend, information about the detected hazard to the first vehicle or a second vehicle; (hazards are saved in a database Fig. 2 232  and are sent out to other vehicles; see Fig. 5 and explanation in [0052]-[0053])
wherein the vehicle and/or driver data from the first vehicle include at least one datum selected from the group consisting of: a driving profile, a steering angle, a velocity, a braking pressure, ABS data, ESP data, an airbag activation, and a hazard warning light activation; (List of sensors:" Some non-limiting examples of an input sensor may include an accelerometer, a camera, a microphone, a thermometer, a speedometer, a humidity sensor, a tire pressure gauge, a pressure sensor, or any other suitable sensing device."[0022]. An example of a hazard for which velocity has definitely been provided to the service provider is the curve as outlined in [0046] )
and displaying the information about the detected hazard sent from the backend to a driver using a display associated with the first vehicle or the second vehicle; (Fig. 3; warning signal sent to output device 308. Output device displaying information to driver [0024])
wherein the detected hazard is selected from the group consisting of: wild animals, black ice, fog, heavy snow, heavy rain, a fallen tree, an oil slick, wet leaves, a queue, roadworks, articles on the road, and playing children. (“For example, a hazard may be a patch of ice or water that exposes the vehicle to loss of traction, and subsequently to a potential accident...In some non-limiting examples, a hazard may include a slippery road surface, a traffic jam or other sudden slowing of traffic, a curve in the road, debris in the road, or any other suitable impediment to driving.” (underlining added, [0016]))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 1 above, and further in view of US 2018/0032891 (Ba et al., hence Ba)
As for claim 2, Dai teaches thresholds on sending data from sensors which do not reach a certain level of abnormality [0030], but does not specifically teach determin[ing] for each detected hazard a probability value based on a likelihood of an existence [thereof] and send[ing] the information about the detected hazard only if the determined probability value exceeds a predefined limit value.  However, Ba teaches wherein the set of instructions further causes the processor to: (processor inherent in cloud networking services; see Fig. 7) determine for each detected hazard a probability value based on a likelihood for an existence [thereof], ("A VCAS according to an embodiment of the disclosure uses a Bayesian classifier with a prior probability and a conditional probability to calculate a posterior probability of a crash." [0033]}) and send the information about the detected hazard only if the determined probability value exceeds a predefined limit value. ("In one embodiment, the vehicle operator is warned (or the information is transmitted back to a traffic management center) precisely when the combined result is high enough, i. H. is above a predetermined threshold value in order to provide the warning, which may otherwise be a malfunction." [0016])
Ba does not specifically discuss the "timeliness" of the data used, but the decay of the validity of data over time when calculating statistics is known in the art and one of ordinary skill at the time of the application would have known to implement such.
It would have been obvious to one of ordinary art at the time of the application to have added the probability calculation of Ba into the hazard determining system of Dai.  Dai already teaches a series of thresholds to be used when determining whether to send the sensor data or not; Ba teaches a continuation of that probability.  The motivation would be to send data which were in fact important and not just glitches.  
As for claim 5, Dai also teaches wherein the set of instructions further causes the processor to include further boundary conditions in the detection of the hazard; ([0054]; see below)
wherein the boundary conditions comprise at least one of: an exterior temperature, a season, a time of day, weather conditions, and a visibility measure. ("In some embodiments, the processor device may determine an outside temperature (via a thermometer in communication with the processor device) in order to determine whether the hazard is caused by ice on the road or whether the vehicle hydroplaned on water."[0054].)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai, as modified by Ba as applied to claim 2 above, and further in view of DE102010012402B4 (Grimm et al., hence Grimm)..
As for claim 3, Dai teaches wherein the set of instructions further causes the processor to receive vehicle and/or driver data from a multiplicity of vehicles; (Fig .5; "A vehicle system may collect data for multiple target vehicles simultaneously."[0014]) but does not specifically teach wherein the probability value for the existence and the currentness of the detected hazard is based on the commonness of the hazard detected in the received vehicle and/or driver data.  However, Dai does not specifically teach
wherein the probability value for the existence and the currentness of the detected hazard is based on the commonness of the hazard detected in the received vehicle and/or driver data. However, Grimm teaches wherein the probability value for the existence and the currentness of the detected hazard is based on the commonness of the hazard detected in the received vehicle and/or driver data, because this is inherent in using a probability function: "For example, each of the vehicles 44 can detect that they are all currently in fog using a suitable vehicle sensor, with each vehicle being able to detect that fog is occurring with a different level of confidence or probability. Each vehicle 44 in group 46 then broadcasts this information to the other vehicles in group 46, each vehicle 44 now showing its level of confidence that fog is present and the level of confidence of the other vehicles that the fog is present, knows. Each vehicle 44 can then aggregate the multiple confidence values for the occurrence of fog and provide a distributed aggregation operator that is a more reliable indicator that the fog is present at that location on road 40." [0014]. The use of a probability function would be known to one of ordinary skill in the art at the time of the application.
It would have been obvious to one of ordinary art at the time of the application to have added the joint probability calculation of Grimm into the probability calculation of Ba as implemented in hazard determining system of Dai.  Dai already teaches a series of thresholds to be used when determining whether to send the sensor data or not; Ba teaches a continuation of that probability, while Grimm makes sure the probability depends on how many members of the network have reported and at what level. Again, the motivation would be to send data which were in fact important and not just glitches.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dai as applied to claim 6 above, and further in view of US Pub. 2020/0269872 (Cho et al., hence Cho).
As for claim 7, Dai teaches wherein the evaluation unit creates a driving profile for the driver ("In some embodiments, the service provider computer 402 may also consider driver specific factors. For example, if a driver has a tendency to overcompensate when turning a vehicle, the service provider computer may recommend further reducing the speed of the vehicle."[0050])  Dai does not compare the captured vehicle and/or driver data with the created driving profile, deciding whether or not to send the data based on such comparison.  However, Cho teaches Cho also teaches further comprising an evaluation unit; wherein the evaluation unit creates a driving profile for the driver of the vehicle; (if judging whether a driver is "an inattentive driver", [0112] this requires that the system has previously created a driver profile so that the fact that the driver is inattentive could be judged.) and the evaluation unit compares the captured vehicle and/or driver data with the created driving profile and sends the vehicle and/or driver data to the backend only if a difference arises between the captured data and the created driving profile further comprising an evaluation unit;. ("A dangerous traffic situation can also arise as a result of a detected inattentive driver in combination with an active driver assistance system. If for example an inattentive driver is detected by an active driver assistance system ... "[0084] As data to be sent to the backend server: "The method 200 can moreover comprise receiving 211, on the backend server 120, surroundings data with reference to the hazard situation. The surroundings data can comprise:" [0112] (list follows): "an inattentive driver;"[0017])
It would have been obvious to one of ordinary art at the time of the application to have added inattentive driver measurement of Cho  into the hazard determining system of Dai.  Since inattentive drivers can present a hazard on the road, the motivation would be to include other possible hazards. 
As for claim 8, Cho also teaches the vehicle as claimed in claim 6, further comprising an evaluation unit; wherein the evaluation unit compares the captured vehicle and/or driver data with the created driving profile and to instruct the transmitting/receiving unit to send these vehicle and/or driver data to the backend only if a difference arises (the same argument holds as for claim 7. It is only when the driver is inattentive that this hazard-that the driver is inattentive-is sent to the backend.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661